 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH BIVINS,                                        No. 2:16-cv-0389 MCE KJN P
12                          Plaintiff,
13              v.                                          ORDER
14    DR. JEU, et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, with this civil rights action seeking relief

18   under 42 U.S.C. § 1983. On November 18, 2019, plaintiff filed his opposition to defendants’

19   motion for summary judgment. However, page 12 of his opposition was not included. Therefore,

20   plaintiff is provided an opportunity to provide a copy of his page 12 to be interlineated into his

21   opposition. No additional briefing is permitted. L.R. 230(l). Failure to submit page 12 will

22   result in the court considering plaintiff’s opposition without the missing page.

23             Accordingly, IT IS HEREBY ORDERED that within twenty-one days from the date of

24   this order, plaintiff shall submit a copy of page 12 from his opposition to defendants’ motion for

25   summary judgment.

26   Dated: December 3, 2019

27
     bivi0389.p12
28
                                                            1
